DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Newly submitted drawings have overcome the objections to Figs. 1 and 2. Applicant’s amendments have overcome the prior art rejections based on the prior cited references, but have necessitated new ground of prior art rejection. Amendments have overcome the 35 U.S.C. l 12(f) claim interpretation. Amendments to claim 13 have overcome the 35 U.S.C. l 12(b) rejection.

Response to Arguments
Applicant’s arguments pertaining to the claim for the benefit of a prior-filed application 63249698 are persuasive. Arguments pertaining to the 63157731, 63167114, 63194306, 63196904, 63210243, 63216558, 63222059, 63226128, and 63239995 are not persuasive because these applications do not teach “to generate quantitative phase images of the cell culture sample based at least in part on the acquired image data”.

Applicant's arguments with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment. Because Applicant did not traverse the assertions of Official Notice for claims 12 and 13, the common knowledge or well-known in the art statement is taken to be admitted prior art.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63157731, 63167114, 63194306, 63196904, 63210243, 63216558, 63222059, 63226128, and 63239995, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of these applications provide support for limitations “a computing subsystem configured to generate quantitative phase images of the sample based on the measurements from the one or more sensors” represented in the independent claims. Some of these applications may teach quantitating phase imaging, but support is not provided for generating quantitative phase images using a computing system from the sensor measurements. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 20-22, and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the  laser source" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the  acquired measurements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the  acquired image" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Depending claims 21, 22, 25-28 do not remedy this deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 18, 19, 24, 29, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2011/132584 (Norikazu).

As per claim 1, Norikazu teaches an imaging system, comprising:
(a) a light source configured to illuminate a cell culture sample, wherein the cell culture sample comprises one or more cells that are adherent to a surface of the cell culture chamber (Norikazu: Fig. 1 (shown below): mainly 101-106; Figs. 15, 19, 24: mainly 101-106, 121
page 8, para 2: “cell adhered to the substrate”;
Page 8, last para: “substrate to which the cell is adhered”;
Page 9, para 3: “the cell 101 adhered to the substrate on the bottom surface of the container 102”; 
Page 18, para 4: 

    PNG
    media_image1.png
    254
    1678
    media_image1.png
    Greyscale

Page 9, para 5: adhered); 
(b) an objective configured to capture light from the light source passing through the cell culture sample; and  (c) a sensor configured to acquire image data from the captured light, wherein 
(i)the cell culture chamber undergoes continuous movement relative to the light source and the objective or (ii) the light source and the objective undergo continuous movement relative to the cell culture chamber, while  the image data is acquired (Norikazu: Fig. 1: mainly 104-110, 115:
Fig. 1: 
    PNG
    media_image2.png
    479
    562
    media_image2.png
    Greyscale

Page 6, para 6: “The XY stage 115 switches the measurement area.”
Page 9, para 2:

    PNG
    media_image3.png
    288
    1703
    media_image3.png
    Greyscale

Page 10, para 2: “detection apparatus 1 moves the XY stage 115 to the position of the well where the next measurement is to be performed”); and
(d) a computer processor programmed to generate quantitative phase images of the cell culture sample based at least in part on the acquired image data (Norikazu: Page 6, last para – page 7, para 1: “control of the CPU 21 by reading predetermined computer software on hardware such as the CPU 21, the ROM 22, and the RAM 23”: Fig. 2: mainly 21-23;
Page 4, para 5: 

    PNG
    media_image4.png
    128
    999
    media_image4.png
    Greyscale
Page 4, para 7: “generating a quantitative phase image by imaging a light emitted from a quantitative phase measurement light source and transmitted through a cell by a quantitative phase imaging means”
Page 13, last para – page 14, para 1:

    PNG
    media_image5.png
    255
    1679
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    289
    1685
    media_image6.png
    Greyscale
Page 18, para 4 (shown above): “possible to obtain a quantitative phase image”).  

As per claim 18, Norikazu teaches the imaging system of claim 1, wherein the sensor comprises an array of sensors oriented in one or more directions (Norikazu: See arguments and citations offered in rejecting claim 1 above).  

As per claim 19, Norikazu teaches the imaging system of claim 1, wherein the computer processor is further programmed to determine structural information of individual cells, groups of cells, regions of cells, or colonies of-6-Mailed June 9, 2022Attorney Reference No. 59251-711.203 cells, based at least in part on  the quantitative phase images of the cell culture sample
(Norikazu: See arguments and citations offered in rejecting claim 1 above. Also see Page 5, para 1: 

    PNG
    media_image7.png
    393
    1695
    media_image7.png
    Greyscale
Also see arguments and citations offered in rejecting claim 29 below).  

As per claim 24, arguments made in rejecting claim 1 are analogous.

As per claim 29, Norikazu teaches the imaging system of claim 19, wherein the structural information comprises a location, a density, a nuclear location, an intracellular structure, a 3-dimensional (3-D) profile, a refractive index, or a combination thereof (Norikazu: Page 4, para 7:

    PNG
    media_image8.png
    399
    1707
    media_image8.png
    Greyscale
 Page 3, para 3: “distance (cell adhesion) between the cell placed on the substrate and the substrate is obtained”).  

As per claim 31, Norikazu teaches the imaging system of claim 1, wherein the cell culture chamber undergoes continuous movement relative to the light source and the objective, while the image data is acquired (Norikazu: See arguments and citations offered in rejecting claim 1 above).  

As per claim 32, Norikazu teaches the imaging system of claim 1, wherein the light source and the objective undergo continuous movement relative to the cell culture chamber, while the image data is acquired (Norikazu: See arguments and citations offered in rejecting claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Norikazu as applied to claim 1 above, and further in view of US 2013/0169969 (Popescu).

As per claim 2, Norikazu teaches the imaging system of claim 1, wherein the continuous movement of the cell culture chamber relative to the light source and the objective or the continuous movement of the light source and the objective relative to the cell culture chamber allows image data to be acquired at each of a plurality of different focal planes along an axis perpendicular to a horizontal plane of the cell culture sample.  

Norikazu does not teach acquired at each of a plurality of different focal planes along an axis perpendicular to a horizontal plane of the cell culture sample. Popescu teaches these limitations (Popescu: abstract, paras 15, 16, 24, 25: plurality of depths; paras 20, 28: deconvolving… 3D phase… obtain… quantitative phase contrast tomographic image at specified depth; Figs. 2B-D).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Popescu into Norikazu since Norikazu suggests generating quantitative phase images of a sample moving past a light and objective in general and Popescu suggests the beneficial use of generating quantitative phase images of a sample moving past a light and objective wherein images at multiple focal planes are captured so that “there is no restriction on the depth of focus that can be obtained” (Popescu: para 47) in the analogous art of generating quantitative phase images of a sample moving past a light and objective. The teachings of Popescu can be incorporated into Norikazu in that images at multiple focal planes are captured. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Norikazu in view of Popescu as applied to claim 2 above, and further in view of US 20220276463 (Hunt).

As per claim 3, Norikazu in view of Popescu teaches the imaging system of claim 2. Norikazu in view of Popescu does not teach the objective is tilted at an angle with respect to the axis. Hunt teaches these limitations (Hunt:

    PNG
    media_image9.png
    513
    636
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    374
    746
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    571
    620
    media_image11.png
    Greyscale

Paras 52 and 53: tilted).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Hunt into Norikazu in view of Popescu since both Norikazu in view of Popescu and Hunt suggest a practical solution and field of endeavor of moving an optical system comprising an image sensor and objective to microscopically image a sample affixed to a container in general and Hunt additionally provides teachings that can be incorporated into Norikazu in view of Popescu in that the the objective is tilted at an angle with respect to the axis as to “allows the imager to obtain volumetric images of the specimen 119 on the slide 102 (i.e., images that extend into the depth of a specimen 119)” (Hunt: para 53). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claim(s) 4, 5, 17, 20, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Norikazu as applied to claim 1 above, and further in view of WO 2022/096315 (Hayden).

As per claim 4, Norikazu teaches the imaging system of claim 1, wherein the continuous movement of the cell culture chamber relative to the light source and the objective or the continuous movement of the light source and the objective relative to the cell culture chamber allows image data to be acquired (Norikazu: See arguments and citations offered in rejecting claim 1 above).

Norikazu does not teach acquired at each of a plurality of different illumination angles relative to the cell culture sample.  Hayden teaches these limitations (Hayden: para 14: wavelengths as a function of position; para 18: different position).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Hayden into Norikazu since both Norikazu and Hayden suggest a practical solution and field of endeavor of generating quantitative phase images of a sample moving past a light and objective in general in general and Hayden additionally provides teachings that can be incorporated into Norikazu in that the image data is acquired at each of a plurality of different illumination angles relative to the cell culture sample as to “quantify the phase shift of light propagating through the measurement volume along an optical axis of the microscope.” (Hayden: para 14). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 5, Norikazu in view of Hayden teaches the imaging system of claim 4, wherein the light source emits light at a plurality of different wavelengths, and wherein the plurality of different wavelengths illuminates the cell culture sample at a plurality of different angles (Hayden: para 14: wavelengths as a function of position; para 1; different position; para 21).  

As per claim 17, Norikazu teaches the imaging system of claim 1. Norikazu does not teach the sensor comprises a complementary metal-oxide semiconductor (CMOS) sensor, a charge-coupled device (CCD) sensor, or a combination thereof. Hayden teaches these limitations (Hayden: See arguments and citations offered in rejecting claim 1 above: para 87: CCD or CMOS of camera; Fig. 4: 410).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Hayden into Norikazu since both Norikazu and Hayden suggest a practical solution and field of endeavor of generating quantitative phase images of a sample moving past a light and objective in general in general and Hayden additionally provides teachings that can be incorporated into Norikazu in that the sensor comprises a complementary metal-oxide semiconductor (CMOS) sensor, a charge-coupled device (CCD) sensor, or a combination thereof. One of ordinary skill would recognize the advantage that CCDs are preferable when you want to focus on high-quality images with many pixels and need excellent light sensitivity. CMOS sensors are preferable for high speed cameras, as they scan and offload their footage quicker. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 20, Norikazu teaches the imaging system of claim 1. Norikazu does not teach the computer processor is further programmed to perform a machine learning analysis of the acquired measurements or the quantitative phase images.  Hayden teaches these limitations (Hayden: para 22, 92: neural network, morphological, cell type; para 47: controller, morphological parameters, cell types).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Hayden into Norikazu since both Norikazu and Hayden suggest a practical solution and field of endeavor of generating quantitative phase images of a sample moving past a light and objective in general in general and Hayden additionally provides teachings that can be incorporated into Norikazu in that the computer processor is further programmed to perform a machine learning analysis of the acquired measurements or the quantitative phase images as to “determine a cell type of one or more cells from a phase shift image” (Hayden: para 92). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 25, Norikazu in view of Hayden teaches the imaging system of claim 20, wherein the computer processor is further programmed to determine features indicative of a cell culture state, a cell quality, or a cell phenotype of one or more cells of the cell culture sample, based at least in part on the machine learning analysis (Hayden: See arguments and citations offered in rejecting claim 20 above: quality, morphology).  

As per claim 26, Norikazu in view of Hayden teaches the imaging system of claim 25, wherein the cell culture state comprises an assessment of cell growth within a designated growth area or beyond the designated growth area (NOTE THAT “cell culture state” WAS PRESENTED AS AN ALTERNATIVE IN CLAIM 20 AND IS NOT REQUIRED. Hayden: See arguments and citations offered in rejecting claim 20 above).  

As per claim 27, Norikazu in view of Hayden teaches the imaging system of claim 25, wherein the cell quality comprises an assessment of dense or sparse cell growth, cell morphology, cell division rate, cell motility, or any combination thereof (Hayden: See arguments and citations offered in rejecting claim 20 above: quality, cell morphology).  

As per claim 28, Norikazu in view of Hayden teaches the imaging system of claim 25, wherein the cell phenotype comprises an induced pluripotent stem cell (iPSC) phenotype, a non-iPSC phenotype, a spontaneously differentiated phenotype, or a non-spontaneously differentiated phenotype (NOTE THAT “cell phenotype” WAS PRESENTED AS AN ALTERNATIVE IN CLAIM 20 AND IS NOT REQUIRED. Hayden: See arguments and citations offered in rejecting claim 20 above).  

Claim(s) 6, 7, 9-10, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Norikazu as applied to claim 1 above, and further in view of US 2022/0107488 (Berns).

As per claim 6, Norikazu teaches the imaging system of claim 1. Norikazu does not teach comprising a laser source configured to manipulate the cell culture sample based at least in part on the quantitative phase images.  Berns teaches these limitations (Berns: Fig. 1: primarily 105, 110, 120; Fig. 2; Fig. 3: primarily 305, 315, 320; abstract; paras 12, 22, 43-45, 47; para 56: “Information generated by quantitative phase measurements of system 100 may provide different information in real time when compared with more traditional microscopy approaches. Measurements performed by system 100 may be noninvasive in that one or more lasers are used to ablate or pull on cellular objects. Through the combination of QPM and laser tweezers, system 100 can provide access to previously inaccessible information about cell morphology function and mechanics”: paras 60; paras 77, 79, 83, 87: culture, chamber).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Berns into Norikazu since Norikazu suggests using a laser for quantitative phase microscopy imaging and editing of a cell culture in general and Berns suggests the beneficial use of using a laser for quantitative phase microscopy imaging and editing of a cell culture wherein the cell culture is edited with a laser since “Conventional microscope systems have been developed using laser systems to study and manipulate cells” (Berns: para 4) in the analogous art of quantitative phase microscopy imaging and editing of a cell culture. The teachings of Berns can be incorporated into Norikazu in that the cell culture is edited with a laser. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 7, Norikazu in view of Berns teaches the imaging system of claim 6, wherein the cell culture chamber further undergoes continuous movement relative to the laser source, or the laser source further undergoes continuous movement relative to the cell culture chamber (Norikazu: See arguments and citations offered in rejecting claim 1 above; also see: page 5, para 3: laser; page 7, last para: laser; page 13, para 2: laser; page 16, last para: laser).  

As per claim 9, Norikazu in view of Berns teaches the imaging system of claim 6, wherein the laser source is further configured to edit the cell culture sample (Berns: See arguments and citations offered in rejecting claim 6 above).  

As per claim 10, Norikazu in view of Berns teaches the imaging system of claim 9, wherein the cell culture sample is enclosed in the cell culture chamber, and wherein the cell culture chamber comprises a transparent or semi-transparent surface (Norikazu: Page 7, para 3:

    PNG
    media_image12.png
    140
    1683
    media_image12.png
    Greyscale
Fig. 3: 
    PNG
    media_image13.png
    370
    578
    media_image13.png
    Greyscale
).


As per claim 14, Norikazu in view of Berns teaches the imaging system of claim 6, wherein the laser source is further configured to generate a laser having a wavelength of about 500 nanometers (nm) to about 600 nm, or about 1000 nm to about 1100 nm (Norikazu: page 8, para 1: 

    PNG
    media_image14.png
    123
    1000
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    367
    732
    media_image15.png
    Greyscale
).


As per claim 15, Norikazu in view of Berns teaches the imaging system of claim 6, wherein the laser source is further configured to generate a laser having a pulse rate of at least about 100 kilohertz (kHz) (Berns: para 79: “laser pulses can be generated with the frequency up to 2000 Hz”).  

As per claim 16, Norikazu in view of Berns teaches the imaging system of claim 1, further comprising a laser autofocus system configured to: (i) project a laser from the laser source onto the cell culture sample;  (ii) move the cell culture sample relative to the laser source, or move the laser source relative to the cell culture sample;  (iii) measure a sharpness of the laser based at least in part on light captured by the objective during operations (i) and (ii); and (iv) focus the laser based at least in part on the measured sharpness of the laser (Norikazu in view of Berns: See arguments and citations offered in rejecting claim 6 and 7 above. Berns: para 80: “For focusing the laser light on the cell medium, another camera 459 is placed under the dish to capture the image of the sample using the same objective 460 that focuses the laser light”).  

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Norikazu in view of Berns as applied to claim 6 above, and further in view of (Hayden).

As per claim 11, Norikazu in view of Berns teaches the imaging system of claim 10. Norikazu in view of Berns does not teach the cell culture chamber further comprises a transparent upper window and a transparent lower window. Hayden teaches these limitations  (Hayden: paras 26, 30, 64, 69: transparent; para 87: detection window: illumination window, detection window; Figs. 1-4: 118). 

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Hayden into Norikazu in view of Berns since both Norikazu in view of Berns and Hayden suggest a practical solution and field of endeavor of generating quantitative phase images of a sample moving past a light and objective in general in general and Hayden additionally provides teachings that can be incorporated into Norikazu in view of Berns in that the cell culture chamber further comprises a transparent upper window and a transparent lower window as for “phase shift measurements” (Hayden: para 30). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Norikazu in view of Berns as applied to claim 6 above, and further in view of US 2021/0253991 (Kelso).

As per claim 8, Norikazu in view of Berns teaches the imaging system of claim 6. Norikazu in view of Berns does not teach the objective is shared by the laser source and the light source.  Kelso teaches these limitations (Kelso: paras 89-90: “laser light provided by a single laser may be divided into two or more beams that are delivered to the sample plane via the same objective, but where different optical paths leading into or through the microscope or imaging module… focal plane of the microscope or imaging system used to acquire images, and to position selected cells relative to the focal point of a laser beam delivered by means of the microscope or imaging system objective”).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Kelso into Norikazu in view of Berns since Norikazu in view of Berns suggests cell culture laser manipulation based on phase contrast images in general and Kelso suggests the beneficial use of cell culture laser manipulation based on phase contrast images wherein the light source and laser share an objective as “to position surfaces or containers, e.g., culture plate wells or other culture containers, relative to the optical axis and/or focal plane of the microscope or imaging system used to acquire images, and to position selected cells relative to the focal point of a laser beam delivered by means of the microscope or imaging system objective” (Kelso: para 90)  in the analogous art of cell culture laser manipulation based on phase contrast images. The teachings of Kelso can be incorporated into Norikazu in view of Berns in that the light source and laser share an objective. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Norikazu in view of Berns  as applied to claim 10 above, and further in view of Official Notice.

As per claim 12, Norikazu in view of Berns teaches the imaging system of claim 10. Norikazu in view of Berns does not teach the cell culture chamber further comprises a semi-transparent coating on the transparent surface configured to absorb laser radiation and direct absorbed energy to one or more cells in the cell culture chamber. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage increased control and specificity in directing energy to the cells. The teachings of the prior art could have been incorporated into Norikazu in view of Berns in that the cell culture chamber comprises at least one semi-transparent coating on the at least one transparent surface configured to absorb laser radiation and direct absorbed energy to one or more cells in the cell culture chamber.
 
As per claim 13, Norikazu in view of Berns and Official Notice teaches the imaging system of claim 12. Norikazu in view of Berns does not teach a film within the cell culture chamber, wherein the film comprises a fiducial marker patterned thereon. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage in tracking and recognition. The teachings of the prior art could have been incorporated into Norikazu in view of Berns in that a film within the cell culture chamber comprises a fiducial marker and wherein the fiducial marker is patterned in the laser absorbing film.
 
Claim(s) 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Norikazu in view of Hayden as applied to claim 20 above, and further in view of YoungJu Jo , Hyungjoo Cho, Sang Yun Lee, Gunho Choi , Geon Kim, Hyun-seok Min, and YongKeun Park, "Quantitative Phase Imaging and Artificial Intelligence: A Review", IEEE JOURNAL OF SELECTED TOPICS IN QUANTUM ELECTRONICS, VOL. 25, NO. 1, JANUARY/FEBRUARY 2019 (Jo).

As per claim 21, Norikazu in view Hayden of teaches the imaging system of claim 20. Norikazu in view of Hayden does not teach the machine learning analysis further comprises using a convolutional neural network to reconstruct amplitude and phase information of the cell culture sample.  Jo teaches these limitations  (Jo: section IV: primarily A: phase retrieval, reconstruction, CNN, learn underlying physics).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Jo into Norikazu in view of Hayden since Norikazu in view of Hayden suggests quantitative phase image generation system involving  neural network in general and Jo suggests the beneficial use of quantitative phase image generation system involving  neural network wherein the neural network is a convolutional neural network since “the most successful and widely used deep-learning architecture, namely the convolutional neural network (CNN), learns hierarchical representation reminiscent of visual processing in the retina and visual cortex” (Jo: Section III: B: page 5, column 1, para 3) in the analogous art of quantitative phase image generation system involving  neural network. The teachings of Jo can be incorporated into Norikazu in view of Hayden in that the neural network is a convolutional neural network. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 22, Norikazu in view Hayden of teaches the imaging system of claim 20. Norikazu in view of Hayden does not teach the machine learning analysis further comprises using a convolutional neural network to determine one or more features indicative of a cell quality of the cell culture sample.  Jo teaches these limitations (Jo: section IV: primarily A: phase retrieval, reconstruction, CNN, learn underlying physics).

Claim(s) 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Norikazu as applied to claim 1 above, and further in view of US 2021/0253991 (Kelso).

As per claim 23, Norikazu teaches the imaging system of claim 1. Norikazu does not teach wherein the light source further comprises a first light source and a second light source, wherein the first light source and the second light source emit light at different wavelengths. Kelso teaches these limitations (Kelso: para 83: light sources, variety of wavelengths; para 75, 77: light sources; para 32: various wavelengths; para 89: “two or more lasers”; para 79: dual wavelength excitation and emission ( or
multi-wavelength excitation or emission)).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Kelso into Norikazu since Norikazu suggests cell culture manipulation based on phase contrast images in general and Kelso suggests the beneficial use of cell culture manipulation based on phase contrast images wherein multiple light sources of multiple wavelengths are used so that “upon illumination by focused laser light of the appropriate wavelength, the photocleavable linker is disrupted and a set of selected cells may be released from the surface” (Kelso: para 64) in the analogous art of cell culture manipulation based on phase contrast images. The teachings of Kelso can be incorporated into Norikazu in that multiple light sources of multiple wavelengths are used. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 30, Norikazu teaches the imaging system of claim 1. Norikazu does not teach the cell culture sample comprises induced pluripotent stem cells (iPSCs). Kelso teaches these limitations (Kelso: 
    PNG
    media_image16.png
    504
    499
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    251
    498
    media_image17.png
    Greyscale

Paras 37, 38: “induced pluripotent stem cells”). 

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Kelso into Norikazu since Norikazu suggests cell culture manipulation based on phase contrast images in general and Kelso suggests the beneficial use of cell culture manipulation based on phase contrast images wherein the cell culture sample comprises induced pluripotent stem cells (iPSCs) since “Induced pluripotent stem cells are derived from, e.g., skin or blood cells that have been reprogrammed to regress into an embryonic-like pluripotent state, and which may subsequently be triggered to  differentiate into any of a variety of specific cell types, e.g., beta islet cells, egg and sperm precursors, liver cells, bone precursor cells, blood cells, neurons, and the like, for use in biomedical research and/or therapeutic applications.” (Kelso: para 38) in the analogous art of cell culture manipulation based on phase contrast images. The teachings of Kelso can be incorporated into Norikazu in that the cell culture sample comprises induced pluripotent stem cells (iPSCs). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662